DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Salmi et al. (U.S. Publication No. 20140216143) in view of Darbe et al. (U.S. Publication No. 20140007695) and Trost et al. (U.S. Publication No. 20070179653).
Regarding claim 1, Salmi teaches a communication system comprising: a network (Paragraph 49); a sensing device (Fig.5, 504) communicatively coupled to the network, the sensing device being adapted to: obtain temperature measurements and humidity measurements (Paragraph 47); and transmit the temperature measurements and humidity measurements (Paragraph 49); and a processor (Fig.5, 534) communicatively coupled to the network, the processor being adapted to: receive the temperature measurements and humidity measurements (Paragraphs 48-49).
Salmi is silent about the sensing device being attached to a cylinder that contains a concrete mixture and generate a prediction of a performance characteristic of the concrete mixture based on the temperature measurements and humidity measurements.
Darbe teaches the sensing device (Paragraph 71) being attached to a cylinder (Fig.1A, 114) that contains a concrete mixture (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to attach Salmi’s sensing device to a cylinder contains a concrete mixture because it would allow Salmi’s sensing device to monitor a concrete mixture in a controlled environment.
The combination of Salmi and Darbe is silent about generate a prediction of a performance characteristic of the concrete mixture based on the temperature measurements and humidity measurements.
Trost teaches generate a prediction of a performance characteristic of the concrete mixture based on the temperature measurements and humidity measurements (Paragraphs 73 and 125-140).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Salmi’s temperature and humidity measurements to predict performance of the concrete mixture because it would provide a user with timing information for strength-dependent construction activities. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Salmi et al. (U.S. Publication No. 20140216143) in view of Darbe et al. (U.S. Publication No. 20140007695) and Trost et al. (U.S. Publication No. 20070179653) and Faries et al. (U.S. Publication No. 20020041621).
Regarding claim 2, the combination of Salmi, Darbe and Trost teaches all the features of clam 1 as outlined above, Salmi further teaches a temperature sensor adapted to obtain temperature measurements (Paragraph 47).
The combination of Salmi, Darbe and Trost is silent about wherein the sensing device comprises: a concave side adapted to conform to a convex shape of a side of the cylinder.
Faries teaches wherein the sensing device comprises: a concave side (Fig.5, 210)  adapted to conform to a convex shape of a side of the cylinder (Fig.4, 230).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Salmi’s sensing device to make it have a concave side adapted to conform to a cylinder because it would provide a better mounting between Salmi’s sensing device and a cylinder.
Regarding claim 3, the combination of Salmi, Darbe, Trost and Faries teaches all the features of clam 2 as outlined above, Salmi further teaches wherein the sensing device further comprises a cavity; wherein the temperature sensor (Figs.1-2, 104) is disposed in the cavity (As shown in Figs.1-2).

Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of dependent claim  4 is the inclusion of the specific limitations of “wherein the sensing device further comprises: a capillary needle disposed on the concave side and projecting outwardly from the concave side, the capillary needle comprising: a humidity sensor adapted to obtain humidity measurements via the capillary needle in contact with concrete and the needle having a length substantially equal to a thickness of the side of the cylinder”, in combination of with all other recited associated elements in a communication system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2861